DETAILED ACTION
08/10/21 - Applicant election.
06/11/21 - Restriction requirement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 8/10/21 is acknowledged.  The traversal is on the ground(s) that the groups share at least some corresponding technical feature since Group I shares at least treatment with a laser beam with Groups II and III, and that Groups II and III both include forming holes in an area of an ulcer with a laser beam.  This is not found persuasive because using a laser to form holes and treat an ulcer is conventionally known (for instance, see Altshuler US 2008/0172047), and thus does not meet the requirement of a special technique feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 	 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13, 15, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11: The phrase "if necessary" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, the exposing bone tissue is considered to be required by the claim.
Claim 11: The phrase "by removing soft tissues and...up to expose bone tissue" is grammatically unclear.
Claim 18: The claim recites broad and narrow ranges of distance.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 26: The claim recites broad and narrow ranges of wavelength.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 34: "the holes formed in the soft tissues" lacks proper antecedent basis.  Holes in soft tissue were recited in claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 16, 18, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davison (US 2007/0213700) in view of Altshuler (US 2008/0172047).
 	Regarding claim 11, Davison discloses substantially the same invention as claimed, including a method of skin ulcer treatment (abstract) comprising the steps of escharotomy and debridement of 
 	Further regarding claim 11, Davison does not disclose forming a plurality of holes in the bone tissue via a laser beam.  However, Altshuler teaches treating a skin ulcer (Paragraph 474) including forming a plurality of holes in the treated tissue via a laser beam, the holes being deep enough to cause blood to flow from inside of the tissue (Paragraphs 9-11, 26), where the tissue can include bone (Paragraph 104, end), in order to more safely treat tissue via fractional ablation.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Davison as taught by Altshuler to include using a laser beam to form the plurality of holes in the bone tissue, in order to more safely treat tissue via fractional ablation.
 	Regarding claim 15, Davison discloses forming a plurality of holes in the soft tissues near ulcer edges as recited (Paragraph 22).
 	Regarding claim 16, the laser beam of Altshuler includes a power density distribution as recited (Figure 3; Paragraph 114).
 	Regarding claims 18, 32, 34, 36, the laser holes of Altshuler include holes spaced from one another by a distance in the recited range (Paragraph 27: center-to-center distance of 10 micrometers to 5 mm).
 	Regarding claim 20, the laser holes of Altshuler include diameters between 0.15-0.70 mm as recited (Paragraph 26).
 	Regarding claims 22, 34, 36, the laser holes of Altshuler include depths between 90-4000 micrometers as recited (Paragraph 26).

 	Regarding claim 26, the laser beam of Altshuler includes a wavelength in the recited range (Paragraphs 28, 141).
 	Regarding claims 28, 30, 36, the laser beam of Altshuler includes power at the recited ranges (Paragraph 126, 189).
 	Regarding claim 42, the laser beam of Altshuler for forming the holes includes a spot diameter between 120-700 micrometers as recited (Page 10, Table A: Beam diameter of 10-200 micrometers).
 	
Claims 13, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davison (US 2007/0213700) and Altshuler (US 2008/0172047) in view of Neev (US 6,156,030).
 	Regarding claim 13, Davison or Altshuler do not explicitly disclose escharotomy and debridement via a laser beam.  However, Neev teaches removing necrotic tissue and debridement via a laser beam offers very precise and well controlled debridement/ablation (abstract; Col. 56, lines 39-67).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Davison and Altshuler as taught by Neev to include laser debridement and escharotomy as recited, since a laser beam offers very precise and well controlled debridement/ablation.
 	Regarding claim 40, the debridement laser of Neev as combined above includes a spot diameter between 150-2800 micrometers as recited (Col. 47, lines 17-18).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 18 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 24 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Negus (US 2019/0380779) shows laser debridement and fractional ablation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792